IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ROY ROBINSON,                               : No. 122 EM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PRESIDENT JUDGE SHEILA WOODS-               :
SKIPPER, COURT OF COMMON PLEAS,             :
PHILADELPHIA COUNTY, ET AL.,                :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.